OPINION — AG — ** LONGEVITY PAY PLAN — PAST SERVICE — ELIGIBILITY ** UNDER THE PROVISIONS OF SECTION 4 — HOUSE BILL NO. 1527 (74 O.S. 805.2 [74-805.2]) AN EMPLOYEE OF A STATE AGENCY 'WAS' ENTITLED TO RECEIVE LONGEVITY PAY BASED NOT ONLY UPON SERVICE WITH THE CURRENT EMPLOYING AGENCY, BUT ALSO BASED UPON PAST SERVICE WITH THE OFFICE OF THE STATE REGENTS FOR HIGHER EDUCATION WHERE THE CURRENT EMPLOYING AGENCY WAS 'NOT' EXCLUDED FROM THE LONGEVITY PAY PLAN. THIS OPINION ASSUMES THAT ALL REQUIREMENTS OF CONTINUOUS SERVICE HAD BEEN MET ON JULY 1, 1982. (LONGEVITY PAY PLAN CONTINUOUS EMPLOYMENT SERVICE, STATE EMPLOYEES, OFFICERS) CITE: ARTICLE XIIIA, SECTION 1, ARTICLE XIIIA, SECTION 2, 70 O.S. 3102 [70-3102](D) (PATRICIA REDD DEMPS)